EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 4-6, filed May 13, 2022, with respect to claims 1, 9, 14-18, 21-25, 27-28 have been fully considered and are persuasive.  The rejection of claims 1, 9, 14-18, 21-25, 27-28 has been withdrawn. 
Response to Amendment
The amendment submitted May 13, 2022, has been accepted and entered.  Claims 1, 15, 21-22, 25 are amended.  No new claims are added.  No further claims are cancelled. Thus, claims 1, 9, 14-18, 21-25, 27-28 are examined. 
Allowable Subject Matter
Claims 1, 9, 14-18, 21-25, 27-28 are allowable over the prior art.
	Independent claim 1 is allowable based on applicant’s remarks filed May 13, 2022 regarding a method of creating a representation of the internal structure of a target object comprising the steps of: accelerating a number of charged subatomic particles in bursts of charged subatomic particles at regular intervals such that the bursts are arranged in groups where each group has a fixed amount of bursts, wherein the charged subatomic particles are electrons and said electron are accelerated to at least 200 keV energy; the electromagnetic radiation being generated by the conversion of the particles to electromagnetic radiation photons with energies exceeding 200 keV; detecting, on a side opposing the emission sources, energy, time, and position for each detected photon and using the energy, time, and position of each detected photon to create a plurality of projections of penetration of photons the electromagnetic radiation from each emission source; and combining the projections from each source to create a representation of the internal structure of the target object, as claimed in combination with the rest of the claim limitations, so as to enable a more accurate projections to be captured for higher accuracy radiography tomography, based on the detected position of the photon at the detector to determine path of individual photon with the conical beam of gamma rays. 
	Claims 9, 14-18, 21-25, 27-28 are allowable based on their dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./Examiner, Art Unit 2884